

Exhibit 10.28


SECOND AMENDMENT TO THE
POST HOLDINGS, INC. DEFERRED COMPENSATION PLAN FOR KEY EMPLOYEES


WHEREAS, Post Holdings, Inc. previously adopted the Post Holdings, Inc. Deferred
Compensation Plan for Key Employees (“Plan”);


WHEREAS, the Corporate Governance and Compensation Committee (“Committee”) has
delegated authority to the Chief Executive Officer to amend the Plan pursuant to
a resolution adopted on February 3, 2012;


WHEREAS, Section 3.1(a) of the Plan provides that a newly Eligible Employee may
make a Deferral Election within 30 days of becoming an Eligible Employee subject
to certain requirements;


WHEREAS, the Company desires to retain discretion as to whether an Eligible
Employee may make such a Deferral Election outside of the regular enrollment
period specified by the Committee;


NOW, THEREFORE, effective immediately, Section 3.1(a) of the Plan is amended by
deleting the third sentence thereof and replacing it with the following:


Notwithstanding the foregoing, in the discretion of the Committee or its
designee, an individual who first becomes an Eligible Employee subsequent to the
first day of any Plan Year (and was not previously eligible to participate in a
plan which is treated with this Plan as one plan under Treasury Regulation
section 1.409A-1(c)(2)) may make a Deferral Election, applicable to the period
from the Eligible Employee’s initial entry date to the end of the Plan Year,
provided the Deferral Election is made within 30 days after becoming an Eligible
Employee and prior to the performance of services by a Participant for the
period covered by the election.






IN WITNESS WHEREOF, this amendment has been executed this 24th day of August,
2012.
POST HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ William P. Stiritz
 
William P. Stiritz
 
Title: Chairman and Chief Executive Officer
 




